DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites a viscosity limitation that is already in claim 3 through its dependence from claim 2.  As such, the claim does not further limit the scope of claim 3, from which claim 6 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al. (US Pat. 4,897,314) in view of Nakamoto et al. (US 2003/02306953) and Harris (CA 1136976).
Considering Claim 1:  Clarke et al. teaches a conventional adhesive comprising 23 parts of phenolic resin and 8.1 parts of bark filler (5:35-41) and thus teaches the bark filler as being 26 parts by weight relative to 100 parts phenolic resin and bark filler.  Clarke et al. teaches the phenolic resin as being a resole resin as the ratio of formaldehyde to phenol is greater than 1 (3:6-16).
	Clarke et al. does not teach the bark filler as being radiata pine bark powder.  However, Nakamoto et al. teaches using radiata pine bark powder as an extender for a phenolic resin (Example 5).  Nakamoto et al. teaches the powder as having a particle size of 53 to 63 microns (Example 5).  Nakamoto et al. teaches the radiate pine bark powder as comprising tannins that function as binders and adhesives (¶0056). Clarke et al. and Nakamoto et al. are analogous art as they are concerned with the same field of endeavor, namely bark powder extended phenolic resins for veneers.  It would have been obvious to a person having ordinary skill in the art to have substituted the radiata pine bark powder of Nakamoto et al. for the bark powder of Clarke et al., and the motivation to do so would have been, as Nakamoto et al. suggests, the tannins in the pine bark of Nakamoto et al. will react with formaldehyde, limiting the amount of formaldehyde emitted by the board (¶0053-54).
	Clarke et al. teaches the bark filler as being 26 parts by weight relative to 100 parts phenolic resin and bark filler.  Harris teaches that bark filler is a known extender for plywood adhesives comprising phenol formaldehyde resins (Abstract).  A person having ordinary skill in the art would understand that the amount of extender controls the cost and adhesive properties of resin.  As such, a person having ordinary skill in the art would have optimized the amount of bark extender through routine experimentation, and the motivation to do so would have been to control the cost and adhesive properties of the resin.
Considering Claim 4:  Clarke et al. teaches the viscosity of the composition as being a result effective variable, and teaches that the claimed viscosity can be achieved at certain solids contents (Fig. 1).  It would have been obvious to a person having ordinary skill in the art to have optimized the viscosity through routine experimentation, and the motivation to do so would have been to allow for the adhesive to be easily applied to a substrate through routine means.  
Considering Claim 7:  Nakamoto et al. teaches the bark powder as being formed by crushing the pine bark and classifying the ground radiate pine bark into a powder having a particle size of 53 to 63 microns (Claim 1, Example 5).  Clarke et al. teaches mixing the bark powder with the phenolic resin (5:35-41).
Considering Claims 11 12:  Clarke et al. and Nakamoto et al. do not teach removing the tannins from the bark powder.

Claims 2, 3, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al. (US Pat. 4,897,314) in view of Nakamoto et al. (US 2003/02306953).
Considering Claims 2 and 6:  Clarke et al. teaches a conventional adhesive comprising 23 parts of phenolic resin, 8.1 parts of bark filler, and 3.8 parts of wheat flour (5:35-41) and thus teaches the bark and wheat filler as being 34 parts by weight relative to 100 parts phenolic resin, bark and wheat flour, and the ratio of bark powder to wheat flour as being 6.8:3.2.  Clarke et al. teaches the phenolic resin as being a resole resin as the ratio of formaldehyde to phenol is greater than 1 (3:6-16).
	Clarke et al. does not teach the bark filler as being radiata pine bark powder.  However, Nakamoto et al. teaches using radiata pine bark powder as an extender for a phenolic resin (Example 5).  Nakamoto et al. teaches the powder as having a particle size of 53 to 63 microns (Example 5).  Nakamoto et al. teaches the radiate pine bark powder as comprising tannins that function as binders and adhesives (¶0056). Clarke et al. and Nakamoto et al. are analogous art as they are concerned with the same field of endeavor, namely bark powder extended phenolic resins for veneers.  It would have been obvious to a person having ordinary skill in the art to have substituted the radiata pine bark powder of Nakamoto et al. for the bark powder of Clarke et al., and the motivation to do so would have been, as Nakamoto et al. suggests, the tannins in the pine bark of Nakamoto et al. will react with formaldehyde, limiting the amount of formaldehyde emitted by the board (¶0053-54).
Clarke et al. teaches the viscosity of the composition as being a result effective variable, and teaches that the claimed viscosity can be achieved at certain solids contents (Fig. 1).  It would have been obvious to a person having ordinary skill in the art to have optimized the viscosity through 
Considering Claim 3:  Clarke et al. teaches the ratio of bark to wheat flour as being 6.8:3.2.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have controlled the amount of each filler and to find the optimum amount through routine experimentation, and the motivation to do so would have been, to control the cost and reactivity of the phenolic resin during curing.
Considering Claims 8 and 9:  Nakamoto et al. teaches the bark powder as being formed by crushing the pine bark and classifying the ground radiate pine bark into a powder having a particle size of 53 to 63 microns (Claim 1, Example 5).  Clarke et al. teaches mixing the bark powder with the phenolic resin (5:35-41).

Claims 1, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Heritage (US Pat. 2,574,784) in view of Nakamoto et al. (US 2003/02306953).
Considering Claim 1:  Heritage teaches an adhesive comprising 20 parts of bark powder from a pine source (2:33-49) and 50 parts of a phenolic resin (Example 3).  As the phenolic resin is cured without a crosslinking agent, it would be a resole phenolic resin.  
	Heritage does not teach the bark filler as being radiata pine bark powder.  However, Nakamoto et al. teaches using radiata pine bark powder as an extender for a phenolic resin (Example 5).  Nakamoto et al. teaches the powder as having a particle size of 53 to 63 microns (Example 5).  Nakamoto et al. teaches the radiate pine bark powder as comprising tannins that function as binders and adhesives (¶0056). Heritage and Nakamoto et al. are analogous art as they are concerned with the same field of endeavor, namely bark powder extended phenolic resins for veneers.  It would have been obvious to a person having ordinary skill in the art to have substituted the radiata pine bark powder of Nakamoto et al. for the bark powder of Heritage, and the motivation to do so 
	Heritage teaches the bark powder as being 29 parts by weight per 100 parts of phenolic resin and bark powder.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have used the bark powder in the claimed range, and the motivation to do so would have been, as Heritage suggests, to control the bonding properties of the adhesive (9:13-30).
Considering Claim 4:  Heritage teaches the adhesive as having a viscosity of 1500 centipoise/1.5 Pa.s (8:3-10).
Considering Claim 7:  Nakamoto et al. teaches the bark powder as being formed by crushing the pine bark and classifying the ground radiate pine bark into a powder having a particle size of 53 to 63 microns (Claim 1, Example 5).  Heritage teaches mixing the bark powder with the phenolic resin (2:33-49).

Claims 2, 3, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (CA 1136976) in view of Nakamoto et al. (US 2003/02306953).
Considering Claims 2 and 6:  Harris teaches an adhesive comprising 4700 lb of a resole type phenolic resin, 1150 lb of aspen bark powder, and 200 lb of wheat flour (7:1-13).  Therefore the total of bark powder and wheat flour is 22 parts relative to 100 parts of the phenolic resin, bark powder, and wheat flour, and the ratio of bark powder to what flour is 8.5:1.5.
	Harris does not teach the bark filler as being radiata pine bark powder.  However, Nakamoto et al. teaches using radiata pine bark powder as an extender for a phenolic resin (Example 5).  Nakamoto et al. teaches the powder as having a particle size of 53 to 63 microns (Example 5).  Nakamoto et al. teaches the radiate pine bark powder as comprising tannins that function as binders and adhesives (¶0056).  Harris and Nakamoto et al. are analogous art as they are concerned with the same field of endeavor, namely bark powder extended phenolic resins for veneers.  It would have been obvious to a person having ordinary skill in the art to have substituted the radiata pine bark powder of Nakamoto et al. for the bark powder of Harris, and the motivation to do so would have been, as Nakamoto et al. suggests, the tannins in the pine bark of Nakamoto et al. will react with formaldehyde, limiting the amount of formaldehyde emitted by the board (¶0053-54).

Considering Claim 3:  Harris teaches the ratio of bark to wheat flour as being 8.5:1.5.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have controlled the amount of each filler and to find the optimum amount through routine experimentation, and the motivation to do so would have been, to control the cost and reactivity of the phenolic resin during curing.
Considering Claims 8 and 9:  Nakamoto et al. teaches the bark powder as being formed by crushing the pine bark and classifying the ground radiate pine bark into a powder having a particle size of 53 to 63 microns (Claim 1, Example 5).  Harris teaches mixing the bark powder with the phenolic resin (7:1-13).

Response to Arguments
Applicant's arguments filed January 5, 2020 have been fully considered but they are not persuasive, because:
A)  In response to applicant's argument that a person having ordinary skill in the art would not expect the amount of extender to improve the adhesive property of the adhesive, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  As the applicant has argued, the extender reduces the cost of the adhesive and thus the amount of extender affects the cost of the adhesive.  a person having ordinary skill in the art would have optimized the 
Further, Nakamoto et al. teaches the radiate pine bark powder as comprising tannins that function as binders and adhesives (¶0056).  As tannins function as an adhesive, it would be expected to contribute to the bonding properties of the composition.
B)  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, It would have been obvious to a person having ordinary skill in the art to have substituted the radiata pine bark powder of Nakamoto et al. for the bark powder of Clarke et al., and the motivation to do so would have been, as Nakamoto et al. suggests, the tannins in the pine bark of Nakamoto et al. will react with formaldehyde, limiting the amount of formaldehyde emitted by the board (¶0053-54).
While there is only one example using the bark powder in Nakamoto et al. there is not suggestion in the art that this improvement is only limited to the one example and would not be achieved in other similar wood adhesives.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767